A© 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . oo : Page 1 of | we

UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. ‘ (For Offenses Committed Gn or After November 1, 1987)

Jose Modesto Barajas-Sanchez Case Number: 3:19-mj-24717

Frederick Matthew Carroll
Defendant's Attorney

 

 

REGISTRATION NO. 75136298 | fo. FILED

THE DEFENDANT: a 1 gee 97 2019
XJ pleaded guilty to count(s) 1 of Complaint

 

: — — STTOURT
L) was found guilty to count(s) sou i i RK US Thich oF CALIFORNIA| _
after a plea of not guilty. BY D
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) 1
[1 The defendant has been found not guilty on count(s)
LC) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby. committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ’ -

wo |G |
a TIME SERVED “Lh “ days
4
Xl Assessment: $10 REMITTED X] Fine: WAIVED
X Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.
(] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
ofany change of name, residence, or mailing address until all fines, restitution, costs, and special assessments -
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 27, 2019

 

Date of Imposition of Sentence

Received ws CE ca a Mth. ib. Ve. [

DUSM HONORABLE MITCHELL D. DEMBIN_-
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | : | | 3:19-mj-24717

 

 
